DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.
 	
Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on November 19, 2021.  They have been fully considered but they do not place the claims in condition for allowance.
	With respect to the specification amendments, the amendments fail to substantively address the issues raised in the prior Office Action.  The amendments are directed towards the same subject matter presented in alternative language that is derived from a translation of lesser quality than previously submitted.  Consequently, they fail to overcome the grounds for objection/rejection.
	With the respect to the claim amendments, they fail to overcome the prior rejections while also necessitating new grounds for rejection.  
	With respect to the drawing amendments, it is unclear why Applicant filed new replacement drawings of lesser quality than previously filed.  For example, Fig. 1 as most recently filed has a typographical error that was not present in the same figure filed on 

Drawings
The drawings are objected to because of the following informalities:
Fig. 1: Step S2, typographical error (“Depl0y”)
Fig. 4: The drawing is distorted and the text is not legible.
Fig. 6: Typographical error in the text describing the transition from S223 to S222 (“Sun is greater than or equal to rated power”)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended specification fails to substantively address the previous grounds for rejection/objection because it presents the same subject matter with alternative wording derived from a different translation that is of lesser quality than the original specification.  Given this, although the wording differs, the issues remain the same.  The previous grounds for objection are reproduced in the present Office Action as applying to the present form of the specification.

The disclosure is objected to because of the following informalities:

Paragraph 0046 fails to provide a clear definition for “tail latency”.  Lines 3-12: “Most requests can be processed soon, but in a large batch of requests there are always some requests that are processed slowly or have significant latency, so a long tail of processing latency is formed.  When the requests at the tail are processed too slowly, the requests in this part are perceived as lags, no-response operations and even system crashes that users experience in daily life.  This is unacceptable to users.  Thus, users pay particular attention to the proportion of such a long tail.  For example, some requests are fulfilled in 10 milliseconds, and some requests need 20 millisecond to be completely processed, while fulfillment of some other requests takes 1 second because of queuing, which is unacceptable to users”.  This teaching indicates that the “long tail” is perceived as undesirable latencies to the user, but fails to clearly identify which processing requests form the long tail.  Lines 3-12 appear to indicate that requests that take longer (i.e., the 1 second requests) form the tail.  However, this conflicts with lines 13-15, which teach that “95% of the total requests has latency of 50ms, and 95% may be regarded as the tail proportion that is concerned by user”, and lines 16-18 which teach that 5% of they form the vast majority of tasks, or whether the tasks that take much longer (e.g., the 5% taking longer than 50ms) are the tail because they individually contribute greater latencies.  Paragraph 0046 is unclear on this critical point, which is definitional to Applicant’s entire disclosure and body of claims.   
Paragraphs 0053-0059 are objected to because it is unclear how the process shown in Fig. 2 and described in paragraphs 0053-0059 result in the tail latency table of Fig. 3.  Paragraphs 0053-0059 fail to include sufficient detail demonstrating the relationship between the steps performed in Fig. 2, and how those steps result in the table of Fig. 3.  Paragraphs 0056 and 0059 in particular appear to disclose significant aspects of the described process, but the teaching is at a high level of generality.  Key terms necessary for understanding the invention are not clearly defined (i.e., work load, CPU threshold1, CPU utilization rate data), nor are units provided for making meaningful comparisons.  Consequently, steps such as updating a work load using CPU utilization rate data, or comparing overall workload to a CPU threshold, are unclear.  It is unclear how “i” measurements of time are incorporated into the process, as such a variable indicates a further level of iteration that has not been completely 2.  It also unclear how latencies for a plurality of application requests in a request queue or delayed request queue are used to determine the latency values shown in Fig. 3.    

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

constructing unit and deployment unit in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For reasons similar to the objection to the specification, claim 9 is also rejected for lacking adequate written description because it is based on a specification which is incomplete and/or fails to adequately describe the claimed invention.
Amended claim 9 is also rejected because it employs generic placeholders coupled with functional language, thereby invoking 35 U.S.C. 112(f), without adequate written description of structures corresponding to the claimed function.  Claim 9 recites a “construction unit” and a “deployment unit”.  Although the specification discloses a construction unit and a deployment unit (e.g., Fig. 7), it does so at a high level of generality and without any teaching of specific structure that would be capable of executing the claimed functions.  The specification describes the units as comprising various modules, none of which are described in a structural manner.  The specification additionally describes the units as comprising “an application-specific IC, a CPU, a microprocessor, a server and a cloud server” [para. 0076-0077].  However, these structures are generic and there is no indication that they are configured to execute the specific functions claimed.  Moreover, the devices listed in the specification are of such varied and diverse complexity that their use in describing a specific structure for the claimed units is not meaningful.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For reasons similar to the objection to the specification and drawings, claim 9 is rejected as being indefinite because it is based on a specification which is incomplete and/or fails to adequately describe the claimed invention. 
Claim 9 is additionally rejected as being indefinite because the intended statutory category is unclear.  The preamble of claim 9 recites a “server deployment system” comprising a constructing unit and a deployment.  Based on this language, the claim appears to be directed towards an apparatus.  However, line 6 provides further limitations for a step of constructing the tail latency table and curve, and line 24 recites that the server deployment method comprises additional steps.  The language of lines 6 and 24 indicate that a process is in view.  Given that claim 9 employs language applicable to both an apparatus and a process, it is unclear which statutory category is intended.  
Claim 9 is additionally rejected as being indefinite because the amendments introduce limitations that lack proper antecedent basis.  The following limitations lack proper antecedent basis because there is no prior original recitation in the claim:

line 6, the step of constructing
line 9, the preset CPU threshold
line 13, the CPU threshold, the delayed requests
line 18, the server (previously recited “at least one server”), the tail latency requirement
line 19, the server (previously recited “at least one server”)
line 23, the server, the load similarity
line 24, the server deployment method
line 25, the server 
line 26, the server, the running server (previously recited “at least one” server and “at least one” running server)
line 28, the sum of the optimal budget power (previous “optimal power budget”), the server
line 29, the optimal budget power, the rated power
line 31, the rated power, the server

Claim limitations “construction unit” and “deployment unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Although the specification discloses a construction unit and a deployment unit (e.g., Fig. 7), it does so at a high level of generality and without any teaching of specific structure that would be capable of executing the claimed functions.  The specification describes the units as comprising various modules, none of which are described in a structural manner.  The specification additionally describes the units as comprising “an application-specific IC, a CPU, a microprocessor, a server and a cloud server” [para. 0076-0077].  However, these structures are generic and there is no indication that they are configured to execute the specific functions claimed.  Moreover, the devices listed in the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “CPU threshold” is a particularly problematic term.  It is represented as a percentage (e.g., Fig. 3), but without any units or frame of reference to provide context (percentage of what?).  It is unclear how varying the CPU threshold results in different latencies, as shown in Fig. 3.
        2 Are there multiple measurements of CPU utilization rates performed at various points in time for a given CPU threshold?  If so, how many measurements?  Since time is involved, how is it known when to start and stop measurements?